





SETTLEMENT AGREEMENT AND RELEASE

Whereas LKA International, Inc. (“LKA”) and Au Mining, Inc. (“Au”) have been
engaged in several disputes, including the claims and counterclaims in the
lawsuit entitled LKA International, Inc., a Nevada corporation vs. Au Mining,
Inc., a Colorado corporation, Case No. 2006 CV 05 in the District Court of
Colorado, Hinsdale County and

Whereas the parties have agreed to resolve all disputes between them pursuant to
the following terms and conditions,

NOW THEREFORE, in consideration of the representations, promises and agreements
set forth herein, the receipt and sufficiency of which is hereby acknowledged by
the parties, it is agreed as follows:

DEFINITIONS

1.        “Golden Wonder Mine” shall refer to the real property described in
Exhibit A attached hereto.

2.       “Ute Ule Mine and Millsites” shall refer to the real property described
in Exhibit B attached hereto.

3.       The “2003 Lease Agreement” shall refer to the Lease Agreement signed by
LKA and Au and dated September 18, 2003.

4.       The “1997 Lease Agreement” shall refer to the Lease Purchase Agreement
signed by LKA and Au dated July 1, 1997.

5.      The “Civil Action” shall refer to the action designated as 2006 CV 05
filed in the Hinsdale County District Court, which action includes claims and
counterclaims by LKA and Au.

AGREEMENT

1. Termination of 2003 Lease Agreement and All Au Claims to Golden Wonder  Mine:
Au hereby agrees that as of the date of this Agreement, Au shall have no further
right to mine at the Golden Wonder Mine and hereby releases all rights to the
Golden Wonder Mine as they may exist under the 2003 Lease Agreement or
otherwise. Au further agrees that as of the date of this Agreement, it is
releasing all claims to ownership of both the Golden Wonder Mine and the Ute Ule
Mine, including any claims arising under or based on the 1997 Lease Agreement or
Au’s exercise of the option to purchase under that agreement. Upon execution of
this Agreement by all parties, Au will provide LKA with keys and combinations to
all gates and mine locks.

2. LKA Payment to Au: LKA agrees to pay Au the sum of $280,000.00 within 60 days
of the date of this Agreement. The payment shall be by wired funds or certified
check and shall be paid to The Tisdel Law Firm, P. C.. A second payment of
$250,000.00 shall be paid by the date 12 months from the date of this agreement.
LKA will execute a promissory note reflecting this obligation, which note will
bear interest at the rate of eight per cent, and include a late fee of five











--------------------------------------------------------------------------------







per cent of the balance due. There will be no prepayment penalty. The promissory
note is attached hereto as Exhibit C and will be executed by LKA concurrently
with the execution of this Agreement. The promissory note will be secured by a
first deed of trust on the Golden Wonder Mine. The deed of trust is attached
hereto as Exhibit D and will be executed by LKA concurrently with the execution
of this Agreement. The original promissory note and the original deed of trust
will be delivered to the Tisdel Law Firm, P.C. within 48 hours of fax
transmission of the signed Agreement. The deed of trust shall be recorded by the
Tisdel Law Firm, P.C. after delivery and recording of the quit claim deed
discussed in paragraph 7 below.

3. Production Taxes: Within 48 hours after receipt of the initial payment from
LKA described above, the Tisdel Law Firm, P.C. , on behalf of Au, shall pay to
Hinsdale County the sum of $97,733.51 as Au’s share of the production taxes for
production in 2005 that were assessed in 2006 and are due in 2007. Within 48
hours after receipt of the second payment from LKA described above, the Tisdel
Law Firm, P.C., on behalf of Au, shall also pay to Hinsdale County the sum due
for Au’s share of the production taxes for production in 2006 that are assessed
in 2007 and will be due in 2008.

4. Property Taxes: Within 48 hours after receipt of the initial payment from LKA
described above, the Tisdel Law Firm, P. C. on behalf of Au, shall pay to
Hinsdale County the sum of $340.80 of the 2006 property taxes on the LKA
patented mining claims. The Tisdel Firm, P.C. on behalf of Au, shall also issue
a check to LKA in the amount of $227.20 as Au’s pro-rated share of the property
taxes for 2007.

5. Au Royalty On Future Production: LKA agrees to pay Au a royalty of six
percent (6%) on all future proceeds received from the sale of materials (ore,
metals and/or concentrates, or any other product) produced from the Golden
Wonder Mine. The royalty will be a Net Smelter Royalty, meaning that LKA will
pay Au six percent of the proceeds received by LKA less customary and usual
deductions for assaying, transportation costs, smelting charges and penalties,
severance, production taxes and any county, state and federal royalties, if
required, or similar charges for which LKA receives no material benefit. The
royalty will stop once Au has received a total of $12,647,505.00. Concurrently
with the execution of this Agreement, LKA will execute the Royalty Agreement
attached hereto as Exhibit E and shall deliver the original Royalty Agreement,
along with the promissory note and deed of trust to the Tisdel Law Firm, P.C.
within 48 hours of the exchange of facsimile copies of the signed Agreement. The
Tisdel Law Firm, P. C. shall record the Royalty Agreement in the real property
records of Hinsdale County after the quit claim deed discussed in paragraph 7
below and the deed of trust discussed in paragraph 2 above.

6. Procedures for future payment of Net Smelter Royalty:

a. LKA shall pay the Net Smelter Royalty to Au within 15 days after
LKA’s receipt of payment for materials from the Golden Wonder Mine. Payment
shall be made to:

Au Mining, Inc.

21599 Highway 550











--------------------------------------------------------------------------------







Ridgway, CO 81432

b. At the time of payment, LKA shall provide Au with documents showing the
purchaser, amount purchased and payment made to LKA.

c. LKA shall have full discretion to determine who to sell to and the price at
which materials will be sold. Nothing within this Agreement shall obligate LKA
to sell any amount of materials from the Golden Wonder.

d. Except as set forth in Paragraph16 below, Au will have no right to
view or assay ores or other materials from the Golden Wonder Mine. Au shall,
however, have the right to demand and review all records and documents related
to production of ore, mining, transportation, processing and payment to LKA for
produced from the Golden Wonder Mine as long as the records and documents
requested reasonably relate to information needed to document the accuracy of
royalties paid or unpaid.

e. Should LKA sell the Golden Wonder Mine, it will convey title
subject to the right of Au to receive the Net Smelter Royalty provided herein.
Au shall have the right to assign its rights under said Royalty Agreement.

7. Au Quitclaim Deed: Upon execution of this Agreement, Au shall execute the
quit claim deed attached hereto as Exhibit F. The parties hereto agree that the
Tisdel Law Firm, P.C. shall record the quit claim deed, the deed of trust and
the royalty agreement, in that order in the real property records of Hinsdale
County within 72 hours of receipt of the original documents. . Au shall also
authorize and direct Kathleen Fogo to send to LKA the deed and bill of sale
executed by LKA in July of 1999 conveying the Golden Wonder Mine and the Ute Ule
Mine and Millsites to Au.

8. Ownership of Mining Equipment: Within 60 days after the execution of this
agreement Au shall remove all of its mining equipment and tools from the Golden
Wonder Mine. The parties specifically acknowledge that Au will not take the jaw
and cone crushers and screen and any attached equipment or materials in the
mine. Au shall obtain access to the mine by giving notice to LKA or its
undersigned attorney. Any equipment or tools not obtained within the 60 day
period shall be deemed relinquished to L KA, except in the event that adverse
weather prohibits Au from removing said equipment in the time frame
contemplated, in which event, Au shall have additional time needed to remove the
equipment.

9. LKA Indemnification of Au: Au Mining has represented to LKA that, to Au’s
knowledge, the only pending regulatory enforcement action concerning the Golden
Wonder Mine is the action by the State of Colorado and the Bureau of Land
Management against LKA and/or Au relating to discharges to surface water at the
Golden Wonder Mine. As of the date of this Agreement LKA will assume
responsibility for responding to this action and will be solely responsible for
future bills incurred related to environmental compliance at the Golden Wonder.
Au will complete the creek lining it is doing to meet the State of Colorado’s











--------------------------------------------------------------------------------







requirements with respect to the recently issued stormwater permit. Au will also
pay all of the bills it incurred prior to this Agreement related to the
environmental compliance at the Golden Wonder Mine, including any bills from the
Gault Group for work performed prior to the date of this Agreement. Au will pay
these bills before LKA pays the $280,000 initial payment.

10. Easement Agreement: Within 5 days after the payment described in paragraph 2
above, Au (or Lance Barker, if he is the record owner) agrees to execute and
deliver to LKA an Easement Agreement granting LKA subterranean access to the
Golden Wonder Mine through the Red Cloud patented mining claim for an annual fee
of $1,000.00 during years the easement is used. Said Easement Agreement shall
not give LKA any right title or interest in and to any ore or valuable minerals
located in the Red Cloud patented claim. Neither Au nor Barker shall interfere
with LKA’s subterranean access. The parties agree that the construction of a
residential structure and its appurtenant structures shall not constitute
interference with LKA’s subterranean access. In any year that LKA pays the
$1,000.00 access fee, Barker/Au agree not to conduct mining operations on the
Red Cloud, whether or not such activities interfere with LKA’s subterranean
access.

11. Ownership of Previously Mined Ore: Au shall retain possession of all ore
mined by Au form the Golden Wonder and located now on the property of Kenneth
Orvis, Lance Barker or at the Jetaway Storage Facility in Montrose.

12. Au Representations re Golden Wonder Mine: Au represents it has no knowledge
of a reason why mining cannot be carried on at the Golden Wonder Mine, other
than the normal risks inherent in mining at the Golden Wonder Mine. The Parties
acknowledge that mining is an inherently dangerous activity and that the Golden
Wonder mine in particular has its own unique dangers which the parties have
previously discussed and disclosed. In no way is Au warranting the safety or
reliability of mine and/or any drifts or shafts, ladders or equipment located
therein.

13. Dismissal of Civil Action: Au and LKA hereby authorize their attorneys named
below to execute and file a voluntary dismissal with prejudice of all claims and
counterclaims in the Civil Action, which dismissal shall call for each party to
pay its own costs and attorneys fees. The dismissal shall be filed within two
days after execution of this Agreement.

14. Au Release of Claims: Au hereby releases LKA, its officers, and agents
(including Kye Abraham and Nanette Abraham) from any and all claims, demands,
causes of action, obligations, damages, and liabilities of any nature
whatsoever, whether now known or unknown, arising from or relating to any matter
asserted or that might have been asserted against LKA in the Civil Action or any
matter arising from facts existing at or prior to this time. Nothing in this
release shall be construed as a release of any claims that arise directly out of
a breach of this Agreement. Nothing in this Agreement shall be construed as
barring Au from bringing claims against prior joint counsel to LKA and Au
(Kathleen L. Fogo, L. Richard Bratton, or the firms in which they practiced at
the time of the joint representation) arising from or relating to any matter
asserted or that might have been asserted in the Civil Action or any matter
arising from facts existing at or prior to this time.











--------------------------------------------------------------------------------







15. L KA Release of Claims: L KA hereby releases Au, its officers, and agents
(including Lance Barker and Kenneth Orvis) from any and all claims, demands,
causes of action, obligations, damages, and liabilities of any nature
whatsoever, whether now known or unknown, arising from or relating to any matter
asserted or that might have been asserted against Au in the Civil Action or any
matter arising from facts existing at or prior to this time, except for claims
LKA may have against Au for damages if the allegations made against it by
Barrick Goldstrike Inc. in Gunnison County Civil Action No. 07cv55 are upheld by
a final judgment in that case, after exhaustion of all rights of appeal.

16. Notwithstanding Paragraph 6(d) above, LKA shall provide Au and its
attorneys, agents and contractors with reasonable access to the Golden Wonder
Mine to conduct further investigation and sampling and testing of ore contained
in the mine in connection with Au’s defense of Barrick Goldstrike, Inc.’s
allegations referenced in Paragraph 15.

17.. Governing Law: This Agreement shall be construed under and governed by the
laws of the State of Colorado. Venue for any action for breach of or to enforce
this Agreement shall be proper solely in the Counties of Hinsdale or Gunnison,
State of Colorado.

18. Attorneys Fees and Costs: The parties shall each bear their own attorney
fees and other expenses incurred as a result of the disputes to which this
Agreement relates. Notwithstanding the foregoing, in any action for breach of or
to enforce this Agreement, the prevailing party shall be entitled to recover its
reasonable attorney’s fees.

19. No Admission of Liability: It is understood that the parties enter into this
Agreement for the purposes of settling disputed claims and avoiding the expense,
inconvenience, and uncertainty of litigation. Nothing contained in this
Agreement shall constitute or be deemed an admission of any breach, liability or
damages of any party.

20. Warranty of Corporate Authority: Each party represents, warrants and
covenants to the other party that all necessary corporate actions on the part of
each respective party to be taken in connection with the execution, delivery and
performance of this Agreement has been duly and effectively taken, and that the
execution, delivery and performance by each respective party of this Agreement
does not constitute a violation or breach of such respective party’s articles of
incorporation, by laws, violation, or other agreement or law by which such party
is a party or is affected.

21. Benefit to Successors and Assigns: This Agreement shall inure to the benefit
of and shall be binding on the undersigned parties and their successors and
assigns.

22. Warranty that Agreement is Voluntary: Each party to this Agreement has read
this agreement, has been represented by counsel in considering whether to
execute it, and has freely and voluntarily executed it.

23. Entire Agreement: This Agreement with its exhibits sets forth the entire
Agreement and understanding of the parties and all prior understandings and
discussions are merged into this Agreement. This Agreement may not be rescinded,
supplemented, amended or modified in any manner except by a writing signed by
both parties











--------------------------------------------------------------------------------







24. Execution in Counterparts: This Agreement may be executed in counterparts.
The execution and exchange of counterpart copies of this Agreement shall be
deemed to constitute a full and complete execution of this Agreement, with the
same force and effect as if the parties had come together and executed the same
copy of this agreement.

25. Facsimile Signatures: Signatures relayed by facsimile shall be accepted as
original signatures.

26. Effective Date: The effective date of this Agreement is the date on which
this Agreement has been fully executed by all parties and copies thereof have
been delivered to the other parties.

27. Notice: Notices called for under this contract shall only be deemed received
if sent by Certified United States Mail or by nationally recognized overnight
courier, and shall be deemed received on the day received by recipient and/or
recipient's office as evidenced by the executed receipt thereof.

(1) Notice to Au Mining, Inc. Any Notice to Au under this agreement shall be
effective when received by Au at 21599 Highway 550, Ridgway, CO 81432 and by
Andrew A. Mueller and Roger Sagal, The Tisdel Law Firm, P.C., 645 Second Street,
P.O. Box 646, Ouray, CO 81427-0646.

(2) Notice to LKA International, Inc. Any notice to LKA under this agreement
shall be effective when received by LKA at 3724 47th Street Ct. N.W., Gig
Harbor, WA 98335 and by Nancy Essex, Nancy Bentson Essex, P.C., 427 Belleview
Avenue, Suite 104, P.O. Box 4049, Crested Butte, CO 81224-4049

28. Specific Performance: The parties hereto agree that this settlement
agreement calls for acts involving real property and the right title and
interest thereto. The parties agree that should either party need to enforce
their rights hereunder, that they shall be entitled to the remedy of specific
performance in the proper court of law.

Said remedy of Specific Performance shall not in any way limit a party's right
to seek damages or alternative remedies.

LKA INTERNATIONAL, INC

By: /s/Kye Abraham                               Date:

Kye Abraham, President

AU MINING, INC.











--------------------------------------------------------------------------------







By:/s/Kenneth Orvis,                               Date:

Kenneth Orvis, Vice President





7




--------------------------------------------------------------------------------







Approved as to form:

NANCY BENTSON ESSEX, P.C.

By:/s/Nancy Benton Essex

Nancy Bentson Essex

427 Belleview Avenue, Suite 104 P.O. Box 4049

Crested Butte, CO 81224-4049 (970) 349-0828

(970) 349-6161 (FAX)

ATTORNEYS FOR LKA INTERNATIONAL, INC.

[f070827finalsettlementdoc002.gif] [f070827finalsettlementdoc002.gif]

Andrew A. Mueller Roger F. Sagal

P.O. Box 646

Ouray, CO 81427-0646 (970) 325-4414

(970) 325-7333 (FAX)

ATTORNEYS FOR AU MINING, INC.








8


